PARLANGrE, District Judge
(after stating the facts as above). In the leading case of Newgass v. City of New Orleans, 33 Fed. 196, Judge Billings — the circuit judge concurring — held that the proper construction of the first section of the act of congress of March 3, 1887, relative to suits brought by assignees of promissory notes and choses in action, is:
“That the circuit court shall have no jurisdiction [of such suits], * * * except oyer — First, suits upon foreign bills of exchange; second, suits that might have been prosecuted in such court, to recover the said contents, if no assignment or transfer had been made; third, suits upon choses in action payable to bearer and made by a corporation.”
So that Judge Billings maintained the jurisdiction as to suits on choses in action payable to bearer, and made by the city of New Orleans] and he denied the jurisdiction as to suits on choses in action made by the city, but requiring assignment (i. e. not payable to bearer). Judge Billings’ construction seems to have been adopted, without dissent. Rollins v. Chaffee Co., 34 Fed. 91; Laird v. Assurance Co., 44 Fed. 712; Justice Miller, in Wilson v. Knox Co., 43 Fed. 481; Bank v. Barling, 46 Fed. 357; Searcy Co. v. Thompson, 6 C. C. A. 674, 57 Fed. 1036; Nelson v. Eaton, 13 C. C. A. 523, 66 Fed. 377. City of New Orleans v. Benjamin, 153 U. S. 411, 14 Sup. Ct. 905, was a suit upon warrants payable to the order of certain persons, and upon other warrants which simply stated that the metropolitan police board was indebted to certain persons. See the warrants in 153 U. S. 419, 14 Sup. Ct. 908. While the warrants in the Benjamin Case were choses in action made by a corporation, yet, as they were not payable to bearer, the supreme court held (153 U. S. 433, 14 Sup. Ct. 912) that, to sue upon them, the assignee must bring himself within the above class 2 (i. e. he must allege that- his assignor could have sued). As the board of metropolitan police was a Louisiana corporation, the Benjamin Case also virtually disposes of the contention that section 1 of the act of March 3, 1887, applies only to nonresident corporations. The exception to the jurisdiction is overruled.